It was decided, at the last January Term of this court (Fitzgerald v. The People), that a general verdict of guilty, rendered upon a common law indictment for the crime of murder, authorized a judgment against the defendant for the crime of murder in the first degree under the statute of the State. This disposes of the principal question relied upon for the reversal of the judgment in the present case. The more material questions arising upon other exceptions taken during the trial will be considered. It is manifestly immaterial, when a person is known by two names, and the pleader, for greater certainty, deems it necessary to aver such fact in his pleading, which of the two names is first stated, and, also, in such case, which was the real name, and which was afterward acquired. It is sufficient, if the pleading designates the names by which the person intended may be known with certainty, irrespective of the priority of the statement. It is insisted, that the word alias cannot be used in an indictment, for the reason, that it is not English, and, also, if this be not so, that the word alias does not, with sufficient certainty, convey the idea, that the party was also known by the name thereafter expressed. *Page 260 
As to the first point, it may be remarked, that the word has been incorporated into the English language, and, as such, will not only be found in the principal dictionaries defined with precision, but is also in use by writers, and, in conversation, as an English word having the meaning given by lexicographers. That meaning is, where it appears between two names of a person, that the person is known by both names. That is a sufficiently certain averment of such fact in an indictment. The opinion of the surgeon, as to how the body of deceased was got into the position in which it was found, and as to the position of the deceased when the blows upon the head were inflicted, was incompetent. The witness testified, that it was mere opinion, unaided by his knowledge or skill as a surgeon. He was, therefore, no more competent to give an opinion upon these questions, than any other person. Were these questions, or either of them, in any possible view material upon the trial, the exceptions to the evidence would have been well taken. I can see no possible materiality in either. The evidence precluded every possible idea of suicide, and, also, every idea, that the blows were inflicted in self-defense. It being an unquestioned case of murder by whomsoever inflicted the blows, it was wholly immaterial, how the murderer got the body into the cellar, and placed it in the position as found after death, or whether the deceased was sitting in a stooping posture, or in any other position, when the blows were given.
The evidence having no tendency to prejudice the defendant, the exception was not well taken. The evidence of the quantity of produce sold by the deceased, the fall previous to the murder, was competent. The prosecution had the right to show that the motive of the murderer was the hope of gain. This evidence had a tendency to show that the deceased had money or other valuable property in his house (where he lived alone). The same remark is applicable to the testimony of his nephew, that he brought gold from England and delivered it to the deceased. The time that had elapsed after such receipt of gold by the deceased, was *Page 261 
for the consideration of the jury. It was not so long that the court could determine that it had no tendency to show that deceased, at the time of the murder, had money or other valuable property in his possession. The declarations of the deceased, as to the money in his possession, were properly excluded. There was nothing to obviate the objection that they were mere hearsay. The opinion of the witness who conversed with the prisoner while in jail, that he was innocent, was properly excluded. This requires no examination. The circumstances under which he had the conversation with the defendant, proved by the district attorney, could not have any effect upon the point in question.
I have examined the remaining exceptions, and none of them are well taken.
The judgment appealed from must be affirmed.
All affirm, except MASON, J., not voting.
Judgment affirmed. *Page 262